Exhibit 10.5

 



RELEASE OF SECURITY INTEREST IN PATENTS

 

WHEREAS, pursuant to that certain Patent Security Agreement (the “Patent
Security Agreement”), dated as of June 4, 2020, and recorded in the United
States Patent and Trademark Office at Reel 052853, Frame 0153, each Grantor on
the signature pages hereto (each a "Releasee" and, together, the "Releasees")
granted to Starboard Value Intermediate Fund LP ("Releasor"), as Collateral
Agent for itself and various other financial institutions, a security interest
in all right, title and interest of Releasee in and to the patents and patent
applications listed on Schedule A attached hereto (the "Patents"); and

 

WHEREAS, each Releasee has requested, and Releasor wishes to provide a document
suitable for recording in the United States Patent and Trademark Office for
purposes of recording the release, relinquishment and discharge of its security
interest in the Patents.

 

NOW, THEREFORE, in consideration of and in exchange for good and valuable
consideration, Releasor hereby agrees as follows:

 

1.                  Defined Terms. All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Patent Security Agreement.

 

2.                  Release of Security Interest. Releasor, without
representation, warranty or recourse, hereby terminates the Patent Security
Agreement and releases, relinquishes, terminates, cancels and discharges its
continuing security interest in the Collateral, including without limitation,
its continuing security interest in the Patents, including, without limitation,
all applications, registrations and recordings thereof, as applicable, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement, misappropriation or other violation
thereof and any and all damages arising from past, present and future
infringements, misappropriations or other violations thereof.

 

3.                  Recordation. The Releasor authorizes the Commissioner for
Patents and any other government officials to record and register this Release
of Security Interest in Patents upon written request by any Releasee.

 

IN WITNESS WHEREOF, the parties have caused this Release of Security Interest in
Patents to be duly executed as of June 30, 2020.

 

 

  STARBOARD VALUE INTERMEDIATE FUND LP       By:  /s/ Jeffrey C. Smith   Name:
Title: Jeffrey C. Smith
Authorized Signatory

 

 

 

 

 

 



 1 

 

 

SCHEDULE A

 

Patent and Patent Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

